
	
		I
		112th CONGRESS
		1st Session
		H. R. 3546
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2011
			Mr. Turner of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To allow an occupancy preference for veterans in housing
		  projects developed on property of the Department of Veterans Affairs with
		  assistance provided under the Department of Housing and Urban Development
		  program for supportive housing for very low-income elderly
		  persons.
	
	
		1.Short titleThis Act may be cited as the
			 Senior Veterans Housing Assistance Act
			 of 2011.
		2.Occupancy
			 preference for veteransNotwithstanding section 202 of the Housing
			 Act of 1959 (12 U.S.C. 1701q) or any other provision of law applicable to
			 assistance under such section or to a project assisted under such section, a
			 preference may be established for occupancy by veterans who are very low-income
			 elderly persons in dwelling units in any supportive housing project for the
			 elderly that—
			(1)is provided
			 assistance under such section by the Department of Housing and Urban
			 Development; and
			(2)(A)is or would be located
			 on property of the Department of Veterans Affairs; or
				(B)is subject to an enhanced use lease
			 with the Department of Veterans Affairs.
				
